304 U.S. 583
58 S. Ct. 1057
82 L. Ed. 1545
UNITED STATES, ex rel. Iver SCHMIDT and James R.  Rucker, petitioners,v.Charles W. MILES, United States Marshal.*
No. 1007.
Supreme Court of the United States
May 31, 1938

Messrs. W. G. Cavett and Hal S. Buchanan, both of Memphis, Tenn., for petitioners.
Messrs. Robert H. Jackson, Sol. Gen., and Hugh A. Fisher, both of Washington, D. C., and William W. Barron, Sp. Asst. to Atty. Gen., and George F. Kneip and W. Marvin Smith, both of Washington, D. C., for respondent.


1
For opinion below, see 95 F.2d 881.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Sixth Circuit denied.



*
 Rehearing denied 59 S. Ct. 59, 83 L.Ed. ——.